Title: Samuel H. Smith to Thomas Jefferson, 21 March 1815
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir  March 21. 1815
          I drop you a line to advise you that the President has had a conversation with Mr Milligan on aiding you in the arrangement & packing the Library, in wch the latter has been requested to comply fully with your wishes on this headHe will, accordingly, repair to Monticello whenever you shall wish him, & will take such steps as to a supply of wrapping paper, as you or he may consider necessary.
          I am, with respectful considerationSa H Smith
        